Exhibit 10.2
AMENDMENT TO EMPLOYMENT AGREEMENT
Pursuant to Section 19 of the Employment Agreement (the “Agreement”) by and
between RCN Corporation, a Delaware corporation (“RCN” or the “Company”) and
Michael T. Sicoli (“Employee”) dated as of September 28, 2009, the Agreement is
hereby amended as follows:
1. Section 6 of the Agreement is amended by the deletion and replacement of
Subsection 6(f) with the following:
“Notwithstanding anything to the contrary contained in this Agreement, any
amounts payable pursuant to this Agreement that are subject to Code Section 409A
and are subject to a Release pursuant to Section 6 shall not be paid on or
before the 60th day following the date of the Executive’s termination of
employment and any amounts payable prior to that time shall be delayed and paid
on the 60th day following the date of Executive’s termination of employment;
provided that no amounts shall be payable or benefits provided to the Executive
unless, (x) on or prior to the 52nd day following the date of the Executive’s
termination of employment, the Executive (or his or her estate, beneficiary,
guardian or personal representative, as applicable) shall have executed the
Release and (y) on or prior to the 59th day following the date of Executive’s
termination of employment, such Release shall become effective and irrevocable.
To the extent required to comply with Code Section 409A, payments and benefits
provided under this Agreement shall be delayed for six months following the date
of the Executive’s termination of employment.”
IN WITNESS WHEREOF, the undersigned have signed this Agreement on this the 23rd
day of July, 2010.

              RCN Corporation
 
       
 
  By:   /s/ Jennifer C. McGarey
 
       
 
  Name:   Jennifer C. McGarey
 
       
 
  Title:   Acting General Counsel
 
       
 
            Michael T. Sicoli
 
            /s/ Michael T. Sicoli      

 

